            Case 1:19-cv-12379-DJC Document 70 Filed 05/12/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
JONATHAN MULLANE                                 )
                                                 )
      Plaintiff,                                 )
                                                 ) C.A. No. 19-12379-DJC
      v.                                         )
                                                 )
                                                 )
UNITED STATES DEPARTMENT OF JUSTICE and          )
UNITED STATES SECURITIES and EXCHANGE           )
COMMISSION,                                     )
                                                )
      Defendants.                               )
_______________________________________________ )

                   DEFENDANTS’ MEMORANDUM IN SUPPORT OF ITS
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

                     I.     RULE 56.1 STATEMENT OF MATERIAL FACTS

       1.       On March 19, 2021, this Court issued its twenty-seven (27) page Memorandum

and Order (“First Order”) granting substantially Defendants’ Motion for Summary Judgment.

See Dkt. No. 66. More specifically, this Court concluded the following:

               For the foregoing reasons, the Court ALLOWS in part and DENIES
               in part the Agencies’ motion for summary judgment. D. 27 and
               DENIES Mullane’s motions to strike and amend. D. 53; D. 58. The
               motion for summary judgment is ALLOWED in all respects except
               for the documents described above that were withheld or redacted
               solely under the deliberative process privilege, see page 21, supra,
               which is DENIED without prejudice. The Agencies must produce the
               communications with an external party unredacted, D. 28-2 at 14-15,
               and shall either submit a revised Vaughn index by April 16, 2021,
               correcting the deficiencies outlined above, or produce the documents
               unredacted to Mullane and inform the Court, also by April 16, 2021.
               Id., pp. 26-27.
            Case 1:19-cv-12379-DJC Document 70 Filed 05/12/21 Page 2 of 6




       2.       In the First Order, the Court identified the documents within the Defendant

EOUSA’s Vaughn index (“Vaughn”) which it viewed as deficient and the reasons therefor;

namely, the Court noted that at pages 40, 42, 50, 68 and 72, the Vaughn failed to specify the final

agency decision being contemplated, listing for each document a more detailed description of the

deficiency. Id., p. 19. Further, at pages 29, 40, 42, 50 and 72, the Court noted that the Vaughn

failed to describe the relevant parties to the record or describe the chain of command among the

parties. Id.

       3.       As directed by the Court, on April 16, 2021, Defendant DOJ filed its Response to

the Court’s First Order (“Response”), attaching as Exhibit A thereto a Revised Vaughn index

(“Revised Vaughn”) addressing each of the Court’s noted deficiencies on pages 29, 40, 42, 50,

54, 68, 69 and 72 of the Vaughn. See Dkt. No. 67 and 67-1.

       4.       As noted in the Response, Defendant DOJ withdrew its redaction to contained in

the documents at pages 29 and 50 of the Vaughn, thereby releasing those documents in full. See

Dkt. No. 67, p. 2. Further, the document at page 72 of the Vaughn erroneously listed

Exemption 5, deliberative process privilege, as a basis for a redaction contained therein when,

in fact, no redaction was made to the document except under Exemption 6. Consequently, the

only redactions remaining at issue for discussion in the Revised Vaughn were encompassed in

pages 40, 42, 54, 68, and 69.

       5.       In the Revised Vaughn, Defendant DOJ (highlighted in bold face) provided the

names of each individual listed in the internal communications at issue, their positions within the

United States Attorney’s Office for the Southern District of Florida ((“USAO-SDFLA”), the

chain of command and the specific topic and decision being discussed in each communication on

pages 40, 42, 54, 68, and 69 of the Vaughn. See Dkt. No. 67-1, pp. 3-9.


                                                 2
            Case 1:19-cv-12379-DJC Document 70 Filed 05/12/21 Page 3 of 6




       6.         On May 3, 2021, this Court issued another Order (“Second Order”)

       stating:

                  Having reviewed Defendants’ revised Vaughn index entries, D. 67-1,
                  the Court is inclined to consider summary judgment on the
                  redactions pursuant to the deliberative process privilege previously
                  identified as deficient by this Court’s order, D. 66. In particular, the
                  revised index identifies the parties by name, their chain of command,
                  and the specific policy or decision being deliberated in redacted
                  communications under the privilege. See D. 67-1. Accordingly,
                  Defendants may move the Court for partial summary judgment
                  limited to these remaining documents by May 14, 2021. Mullane’s
                  response to Defendants’ motion, confined only to these entries
                  described in D. 67 and D. 67-1, shall be due on June 4, 2021. See
                  Dkt. No. 68.

                                    II.     ARGUMENT

       Considering the above, Defendants assert that summary judgment is appropriate on the

remaining limited documents and redactions at issue under Exemption 5 of FOIA. As this Court

is aware, documents covered by the deliberative process privilege and exempt under Exemption

5 include those that “reflec[t] advisory opinions, recommendations and deliberations comprising

part of a process by which governmental decisions and policies are formulated.” See Sears,

Roebuck, & Co., 421 U.S. 132, 150 (1975) (internal quotations omitted), quoting Carl Zeiss

Stiftung v. V.E.B. Carl Zeiss, Jena, 40 F.R.D. 318, 324 (D.D.C. 1966). The deliberative process

privilege exists “to prevent injury to the quality of agency decisions. Sears, Roebuck & Co., 421

U.S. at 151. This also helps to avoid confusion of the public due to “...dissemination of

documents suggesting reasons and rationales for a course of action which were not...the ultimate

reasons for that action.” American Federation of Government Employees, AFL-CIO, Local 1164

v. U.S. Dept. Of Health & Human Services, 64 F. Supp. 2d 104, 107 (D. Mass. 1999), quoting

Providence Journal Co. v. U.S. Dept. of Army, 981 F.2d 552, 557 (1st Cir. 1992).




                                                    3
          Case 1:19-cv-12379-DJC Document 70 Filed 05/12/21 Page 4 of 6




       To properly invoke Exemption 5, an agency must first show that a requested document

was pre-decisional; that is, “...prepared prior to a final decision to assist an agency decision

maker in arriving at his decision. See Town of Norfolk v. U.S. Army Corps of Engineers, 968

F.2d 1438, 1458 (1st Cir. 1992) (internal quotations omitted), quoting Renegotiation Bd. v.

Grumman Aircraft Eng’g Corp., 421 U.S. 168, 184 (1975). Second, it must additionally be

shown that the document represents “...a direct part of the deliberative process in that it makes

recommendations or expresses opinions on legal or policy matters.” Id. By exempting

disclosure, government agencies can engage in candid deliberations in advance of reaching a

final decision on an issue. See Petroleum Info Corp. v. U.S. Dep’t of Interior, 92 F.2d 1429,

1434 (D.C. Cir. 1992) (deliberative process privilege protects “give and take” consultative

process in agency decision-making).

       As noted above, this Court found deficient Defendant DOJ’s Vaughn as it related to a

limited number of documents where the deliberative process privilege was being asserted over

redactions made within those documents; specifically, the Court noted that the documents (at

pages 40, 42, 54, 68, 69 and 72 of the Vaughn at Dkt. No. 67-1) failed to specify the final agency

decision being contemplated and/or failed to describe the relevant parties to the record or

describe the chain of command among the parties. See First Order, Dkt. No. 66, p. 19.

Defendants’ Response addressed those stated deficiencies by listing the names of each individual

identified in the internal communications at issue, their positions within the United States

Attorney’s Office for the Southern District of Florida ((“USAO-SDFLA”), the chain of

command and the specific topic and decision being discussed in each communication on pages

40, 42, 54, 68, and 69 of the Vaughn. See Dkt. No. 67-1, pp. 3-9.




                                                  4
           Case 1:19-cv-12379-DJC Document 70 Filed 05/12/21 Page 5 of 6




       These internal email communications in the documents at issue were pre-decisional and

deliberative as they discussed several matters concerning the internship program in general, such

as: (i) potential changes to protocols related to extending the term of an intern beyond 240 hours

and HR’s role on the issue (Dkt. No. 67-1, p. 4), (ii) what remedial actions are appropriate when

internship misconduct is alleged (id., p. 6), (iii) what changes should be made to intern use and

access to information systems and technology at the USAO-SDFLA (id., p. 7) and , more

pointedly, (iv) the policies and procedures regarding intern evaluations as it specifically relates to

Plaintiff Jonathan Mullane. (id., p. 3). 1

        These email discussions were primarily between AUSA Alison Lehr of the Asset

Forfeiture Unit (AFU) and her supervisor Evelyn Sheehan, Deputy Chief of the Civil Division,

along with other named supervisory AUSAs at the USAO-SDFLA who had a role in these

topics. In short, these documents evidence a continuing process of USAO-SDFLA decision

making as to its policies and procedures of its intern program going forward and, thus, protected

by the deliberative process privilege. See, e.g., Sierra Club v. U.S. Dep’t of Interior, 384 F.

Supp. 2d 1, 16 (D.D.C. 2004) (acknowledging that deliberations concerning implementation of

policy are part of deliberative process). In fact, even if the agency did not end up making a final

decision on the policy discussed, such inaction does not alter that it is still pre-decisional and

deliberative. See Sears, Roebuck, 421 U.S. at 151 n. 18 (extending protection to records that are

part of decision-making process even where process does not produce actual decision by the

agency). At bottom, the Revised Vaughn addressed the deficiencies noted by this Court in its



       1
         The last document involves an email between AUSA Lehr and her supervisor Evelyn
Sheehan concerning what internal notifications should occur when an AUSA is sued in their
individual capacity. See Dkt. No. 67-1, p. 5.

                                                  5
         Case 1:19-cv-12379-DJC Document 70 Filed 05/12/21 Page 6 of 6




First Order and the government should have judgment entered in its favor on this remaining

issue.



                                      III.    CONCLUSION

   For the reasons stated herein, this Court should grant Defendants’ Motion for Partial

Summary Judgment and enter judgment in favor of them on this final issue.


                                                   Respectfully submitted,

                                                   NATHANIEL R. MENDELL
                                                   Acting United States Attorney

                                             By:   /s/ Michael Sady
                                                   Michael Sady
                                                   Assistant U.S. Attorney
                                                   United States Attorney’s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
                                                   michael.sady@usdoj.gov

Dated: May 12, 2021




                                               6
